Order entered May 13, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00512-CR

                             ANGELA LYNN SERNA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-82217-2017

                                           ORDER
       We REINSTATE this appeal.

       We abated this appeal for a hearing to determine why appellant’s brief had not been filed.

On May 9, 2019, the reporter’s record from the trial court’s hearing that same day was filed. We

ADOPT the trial court’s May 9, 2019 findings that (1) appellant wishes to prosecute this appeal;

(2) appellant, who is indigent, is represented by appointed counsel Kristin Brown; and (3)

counsel has not abandoned the appeal and will have a brief filed within 35 days of the date of the

hearing.

       We ORDER appellant’s brief filed no later than June 13, 2019.
       We DIRECT the Clerk to send copies of this order to the Honorable John Roach, Jr.,

Presiding Judge, 296th Judicial District Court; Kristin Brown; and to the Collin County District

Attorney.



                                                   /s/     BILL PEDERSEN, III
                                                           JUSTICE